                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOSEPHINE PHELPS,

                       Plaintiff,
                                                              Case No. 20-cv-1710-bhl
       v.

ANDREW SAUL,

                       Defendant,


        ORDER DENYING WITHOUT PREJUDICE MOTION FOR LEAVE TO
       PROCEED WITHOUT PREPAYMENT OF THE FILING FEE (ECF NO. 3)


       Plaintiff Josephine Phelps has filed a complaint seeking review of the decision of the
Commissioner of Social Security. Plaintiff has also filed the Court’s local form asking to be
allowed to proceed without paying the filing fee. In section II(3) of the form, Plaintiff indicates
that her “spouse’s total monthly wages or salary” at Walmart is “$22,000 gross.” This seems
likely to be a mistake; if accurate, plaintiff’s husband has an annual salary of $264,000. If true,
she does not satisfy the requirements for proceeding without paying the filing fee. While the
Court suspects that this statement is mistaken, the Court must accept it as true for purposes of the
current motion. Accordingly, based on the information disclosed on the form, the Court
concludes that Plaintiff can afford the filing fee and her request for a fee waiver is denied,
without prejudice. If the Court is correct and the plaintiff filled out the form incorrectly, she
should file a new, corrected form and, once she does, the Court will consider any revised
information that she provides. Accordingly,
       IT IS ORDERED Plaintiff’s request to proceed without paying the filing fee is DENIED
without prejudice.
       IT IS FURTHER ORDERED Plaintiff shall pay the $400 filing fee or amend her request to
proceed without paying the filing fee on or before December 10, 2020. Failure to do so will result
in dismissal of this action without prejudice and without further notice.
       Dated at Milwaukee, Wisconsin this 19th day of November, 2020.

                                              s/ Brett H. Ludwig
                                              Brett H. Ludwig
                                              United States District Judge
            Case 1:20-cv-01710-BHL Filed 11/19/20 Page 1 of 1 Document 5
